Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2022 was filed after the mailing date of the Final Office Action on 7/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


 

Response to Arguments
4.	Applicant’s arguments, see remarks page 5-8, filed 9/27/2022, with respect to the rejection(s) of Claims 1-4, 7-13 and 15 under 35 U.S.C. 102 (a) (1) as being anticipated by Schillinger et al. (US 20150316395 A1), Claims 5, 6 and 14 under 35 U.S.C. 103 as being unpatentable over Schillinger ‘395 A1 in view of BEHRENS DIRK et al. (EP 2149784 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 6-7, regarding amended independent claims 1 and 9 that “In contrast, Schillinger’s shielding plate 60 is shown in the figure to be internal to housing 64 (i.e. housing 64 surrounds all of the components including shielding plate 60) (Remarks Page 6). 
Furthermore, housing 64 does not does not have any external cavities (only internal cavities). In other words, Schillinger’s shielding plate 60 is internal to housing 64 and the external surface of housing 64 is flat and has no cavities for receiving components. Thus, shielding plate 60 (or any other component) is not and cannot be inserted into a cavity of the housing after the injection molding process forms the housing.
Thus, claim 1 is patentable over Schillinger.
Claim 9 includes features similar to those recited in allowable claim 1. Thus, claim 9 is also patentable over the applied art. (Remarks Page -7)”.


Examiner Response:
Applicant’s arguments, see page 6-7 (stated above), filed 9/27/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and is persuasive. Therefore, the rejection of claim 1 under 35 U.S.C. 102 (a) (1) as being anticipated by Schillinger et al. (US 20150316395 A1) has been withdrawn. However, applicant has amended the claim and added the limitation “wherein the functional core surrounded by the excitation coil and the at least one receiving coil is enveloped by an injection molding compound which forms in the housing, the housing also being formed with a cavity on an external surface of the housing, the cavity including an opening for receiving the return core after the housing is formed, the return core being arranged within the cavity and accessible through the opening.” which necessitates a new ground of rejection. In view of applicant’s claim amendment GONG (US 20100060270 A1) is applied to meet at least the amended limitation of claim 1. Gong discloses in Figure 3B in Paragraph 26 "Additionally, the second coil 14 is at least partially shielded from the sensing the target 24 by the core material 26". Figure 3B shows housing 8 forms a cavity including an opening for receiving the return core 26 as it shields the functional core 10 and receiving coil 14. Return core as the core material 26 arranged in the cavity of the housing 8 inside 8a and 8b as the opening. Therefore, the new amended claim 1 can be rejected under 35 U.S.C. 103 as being unpatentable over Schillinger et al. (US 20150316395 Al) in view of Gong et al. (US 20100060270 A1). Therefore, applicant’s argument is moot in view of newly applied combination of references. And claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Schillinger et al. (US 20150316395 Al) in view of Gong et al. (US 20100060270 A1) as set forth below. See the rejection set forth below.
Similarly claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schillinger et al. (US 20150316395 Al) in view of Gong et al. (US 20100060270 A1) because of the same amendment for claim 1 as set forth above. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 8, regarding dependent claims 2, 4-8, 10, 12 and 10-15, that, “Dependent claims 2-4, 7, 8, 10-13, and 15 include all the features of the claims from which they depend. Thus, these claims are also patentable over the applied art. Withdrawal of the rejection and allowance of claims 1-4, 7-13, and 15 are respectfully requested.
Claims 5, 6, and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Schillinger in view of Behrens (EP 2149784). Behrens is relied on for suggesting a sensor having a functional core with an amorphous magnetostriction-free alloy. Behrens, however, does not make up for the deficiencies of Schillinger with respect to claim 1. Thus, these claims are also patentable over the applied art. Withdrawal of the rejection and allowance of claims 5, 6, and 14 are respectfully requested.”

Examiner Response:
Applicant’s argument regarding dependent claims 2, 4-8, 10, 12 and 10-15 is moot in view of newly applied combination of references. And therefore Claim(s) 1, 2, 4, 7-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schillinger et al. (Hereinafter “Schillinger”) in the US Patent Application Publication Number US 20150316395 A1 in view of Gong et al. (Hereinafter “Gong”) in the US Patent Application Publication Number US 20100060270 A1 and Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schillinger ‘395 A1 in view of Gong ‘270 A1, as applied to claim 1 above and further in view of BEHRENS DIRK et al. (Herein after “BEHRENS”) in the European Patent Application Number EP 2149784 A1 as set forth below. See the rejection set forth below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schillinger et al. (Hereinafter “Schillinger”) in the US Patent Application Publication Number US 20150316395 A1 in view of Gong et al. (Hereinafter “Gong”) in the US Patent Application Publication Number US 20100060270 A1.

Regarding claim 1, Schillinger teaches a displacement sensor for sensing a distance (A sensor for detecting a position of an encoder element, to a method for producing the sensor and to a method for producing a transformer; Paragraph [0002] Line 1-3; FIG. 2, which shows the position sensor 4 shown in FIG. 1; Paragraph [0046] Line 1-2), comprising: 
an excitation coil (Primary coil as the excitation coil) (In order to finish the transducer 48, coil wires (not illustrated) are wound onto the transducer into the winding regions 82, 84. A primary coil is in this case wound beyond all of the winding regions 82, 84; Paragraph [0059] Line 1-4) for exciting an electromagnetic alternating field (During operation of the transducer, an electrical AC voltage signal is applied to the primary coil, for example, which AC voltage signal should induce an identical output signal in the physically identical secondary coils via the magnetic core 76; Paragraph [0060] Line 1-5), and 
a receiver device [48] + [60] (receiver device comprises transducer has the functional core 76 and the shielding plate 60) (The transducer 48 is arranged via a form-fitting connection 62 in a defined position on the wiring carrier 42. In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48; Paragraph [0049] Line 1-6; a magnetic core 76 is arranged in the leadframe 72, said magnetic core later being provided for transmission of a magnetic field between coils; Paragraph [0054] Line 1-3; A shielding plate 60 can be arranged between the circuit 38 and the transducer 48, said shielding plate shielding electromagnetic fields between the circuit 38 and the transducer 48; Paragraph [0048] Line 3-6) for inductively receiving the electromagnetic alternating field [50] (During operation of the transducer, an electrical AC voltage signal is applied to the primary coil, for example, which AC voltage signal should induce an identical output signal in the physically identical secondary coils via the magnetic core 76; Paragraph [0060] Line 1-5) and for outputting an output signal which is dependent on the received electromagnetic alternating field (The circuit 38 of the position sensor comprises a transducer 48, which in the present embodiment is in the form of a linear inductive position sensor (LIPS). The transducer 48 detects a magnetic field 50 of the sensor magnet 37 and thereupon outputs an electrical sensor signal (not denoted) to the circuit 38 on the basis of this magnetic field; Paragraph [0047] Line 1-6), and
a housing [64] (the transducer 48 is arranged via a form-fitting connection 62 in a defined position on the wiring carrier 42. In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48. In this way, the protective compound 64 cannot only ensure a mechanical stability between the wiring carrier 42 and the transducer 48, but an interior of the position sensor 4 with the circuit 38 is also effectively protected from contamination. In this case, this interior can particularly preferably likewise be filled with the protective compound 64; Paragraph [0049] Line 1-11);
wherein the receiver device [48+60] has a functional core [76] in Figure 6 (Magnetic core 76 as the function core) (Then, a magnetic core 76 is arranged in the leadframe 72, said magnetic core later being provided for transmission of a magnetic field between coils; Paragraph [0054] Line 1-3) which is surrounded by the excitation coil (primary coil) and at least one receiving coil [secondary coil] (the magnetic core 76 into two outer winding regions 82 and an inner winding region 84; Paragraph [0057] Line 3-4; In order to finish the transducer 48, coil wires (not illustrated) are wound onto the transducer into the winding regions 82, 84. A primary coil is in this case wound beyond all of the winding regions 82, 84, whereas a physically identical secondary coil is wound on into in each case one of the outer winding regions 82; Paragraph [0059] Line 1-6; Therefore the functional core 76 has the outer winding region 82 and the secondary coil as the receiving coil surrounds the outer winding region 82 of the functional core 76. Therefore, the functional core 76 is divided into region 82 and 84 and the primary coil (as the excitation coil) and the secondary coil (as the receiving coil) wound over all of the winding regions 82 and 84 which is not shown in figure 6 or 7), and 
a return core [60] (shielding plate 60 as the return core as it shields the transducer 48 where the functional core 76 is place), wherein the return core [60] is designed to shield the functional core [76] from an external electromagnetic field (a shielding plate 60 can be arranged between the circuit 38 and the transducer 48, said shielding plate shielding electromagnetic fields between the circuit 38 and the transducer 48 (functional core 76 is arranged in the transducer 48 shown in Figure 6) and thus avoiding an influence of the circuit 38 on the transducer 48; Paragraph [0048] Line 3-7), and 
wherein the functional core [76] surrounded by the excitation coil and the at least one receiving coil is enveloped by an injection molding compound which forms the housing [64] (The position sensor 4 can be encapsulated by injection molding, for example, with the protective compound 64 during production. For this purpose, the wiring carrier 42 of the position sensor 4 can be held on the transmission interface 56, for example, which in any case needs to remain free in order to make electrical contact with the abovementioned cable; Paragraph [0050] Line 1-6; In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48; Paragraph [0049] Line 1-6; Protective compound 64 which lies against the functional core  [76] (which is placed inside the transducer 48 in Figure 6 and transducer 48 and protective compound 64 is shown in Figure 2) and envelops the latter), the housing [64] being formed with a cavity (The space in the housing 64 where the return core 60 is placed is the cavity) (Figure 2: Modified Figure 2 of Schillinger below), the return core [60]  being arranged within the cavity (Protective compound as the housing as it holds the transducer 48 and the receiver device and the return core 60 is arranged in the housing 64 shown in Figure 2: Modified Figure 2 of Schillinger below shows that the functional core 76 (inside transducer 48) surrounded by the excitation coil and the at least one receiving coil (not shown in the figure however inside the transduce 48) is enveloped in the housing 64, the housing 64 being formed with a cavity on an external surface of the housing 64, the return core 60 being arranged within the cavity).



    PNG
    media_image1.png
    808
    854
    media_image1.png
    Greyscale

Figure 2: Modified Figure 2 of Schillinger
Schillinger fails to teach that the housing also being formed with a cavity on an external surface of the housing, the cavity including an opening for receiving the return core after the housing is formed, the return core being arranged within the cavity and accessible through the opening.


Gong teaches sensing devices and, more particularly, to proximity sensors (Paragraph [0001] Line 1-2), wherein 
the housing [8] in Figure 3B also being formed with a cavity on an external surface of the housing (FIG. 3B shows sensing portion 4b that also shares the same housing 8, core 10, and both of the first and second coils 12, 14 as are shown in FIGS. 1A-1B, but that additionally includes a portion of metal or core material 26 that encircles the core 10 in front of the second coil 14 (that is, adjacent to the second coil in between that coil and the housing face 8b); Paragraph [0026] Line 1-8), 

    PNG
    media_image2.png
    263
    882
    media_image2.png
    Greyscale

Figure 3B: Modified Figure 3B of Gong
the cavity including an opening for receiving the return core after the housing is formed, the return core being arranged within the cavity and accessible through the opening (Figure 3B: Modified Figure 3B of Gong below shows that the cavity including an opening for receiving the return core after the housing is formed, the return core being arranged within the cavity and accessible through the opening). The purpose of doing so is to provide additional insulation for the coils and objects, and also to reduce the effect of the one coil on the other coil, to shield the coil, to serve to further insulate the coil.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Schillinger in view of Gong, because Gong teaches to include an opening in the cavity for receiving the return core after the housing is formed and by arranging the return core within the cavity provides additional insulation for the coils and objects, reduces the effect of the one coil on the other coil, shields the coil, serves to further insulate the coil (Paragraph [0026]).

Regarding claim 2, Schillinger teaches a displacement sensor, wherein 
at least one holding element [62] (form fitting connection 62 as the holding element as it holds the return core 60 between the transducer 48 and wiring carrier 42) (the transducer 48 is arranged via a form-fitting connection 62 in a defined position on the wiring carrier 42. In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48; Paragraph [0049] Line 1-6) for holding the return core [60] is arranged in the cavity or on a cover of the cavity, the return core [60] being fastened to said holding element [62] at a distance from one or more walls of the cavity (Figure 2 shows that shielding plate 60 is fixed on the inner and upper side of the transducer 48 and opposite to the wiring carrier 42 and the return core [60] being fastened to said holding element [62] at a distance from one or more walls of the cavity of the housing 64).


Regarding claim 4, Schillinger teaches a displacement sensor, wherein 
the injection molding compound comprises a thermosetting material [78] (the coil former can be applied directly to the magnetic core, for example by encapsulation by injection molding with a thermosetting plastic without any inputs of mechanical stresses on the mechanical core and therefore falsifications of the measurement result by the transformer occurring; Paragraph [0019] Line 5-9; The lead frame 72 is enveloped with the magnetic core 76 by a transducer protective compound 78. This transducer protective compound 78 in the present embodiment consists of a thermosetting plastic, which has a substantially identical coefficient of thermal expansion to the magnetic core 76, which can be produced from iron, for example; Paragraph [0056] Line 2-7).


Regarding claim 7, Schillinger teaches a displacement sensor, wherein 
the displacement sensor [4] is designed to use an inductive coupling between the excitation coil (Primary coil) and the receiver device [48+60] to sense the distance covered by an encoder (a sensor for detecting a position of an encoder element, which outputs a physical variable which is dependent on the position, comprises a transducer for converting the physical variable into an electrical encoder signal; Paragraph [0005] Line 1-6; displacement sensor determine the position of the encoder therefore it senses the distance covered by the encoder), wherein the encoder influences the inductive coupling depending on the distance by local magnetic saturation of the functional core [76] (If the sensor magnet 37 of the slide 36 now approaches one of the two secondary coils, it drives the magnetic core 76 into saturation. This results in a changed transmission behavior of the electrical AC voltage signal between the primary coil and the corresponding secondary coil, to which the sensor magnet 37 has got closer, which can be evaluated via the sensor circuit in a manner known to a person skilled in the art. In this way, the position of the sensor magnet 37 can be detected via the transducer 48; Paragraph [0061] Line 1-9; Therefore, the encoder influences the inductive coupling depending on the distance by local magnetic saturation of the functional core [76]).
Regarding claim 8, Schillinger teaches a displacement sensor, further comprising 
a circuit [38] on a wiring carrier [42] (The sensor circuit 38 is formed from a plurality of conductor tracks on a wiring carrier 42, such as a leadframe, a printed circuit board or another substrate; Paragraph [0045] Line 9-13) for receiving the output signal from the receiver device [48+[60] (In order to produce the transducer 48, which is to be in the form of an LIPS, a leadframe 72 with contact legs 74 is punched out for the first production state, said leadframe mechanically supporting the transducer 48 on the abovementioned wiring carrier 42 and making electrical contact between said transducer and the circuit 38 on the wiring carrier 42; Paragraph [0053] Line 1-7; The circuit 38 of the position sensor comprises a transducer 48, which in the present embodiment is in the form of a linear inductive position sensor (LIPS). The transducer 48 detects a magnetic field 50 of the sensor magnet 37 and thereupon outputs an electrical sensor signal (not denoted) to the circuit 38 on the basis of this magnetic field; Paragraph [0047] Line 1-6).

Regarding claim 9, Schillinger teaches a method for producing a displacement sensor (A sensor for detecting a position of an encoder element, to a method for producing the sensor and to a method for producing a transformer; Paragraph [0002] Line 1-3; FIG. 2, which shows the position sensor 4 shown in FIG. 1; Paragraph [0046] Line 1-2), comprising: 
providing a functional core [76] ((Magnetic core 76 as the function core) (Then, a magnetic core 76 is arranged in the leadframe 72, said magnetic core later being provided for transmission of a magnetic field between coils; Paragraph [0054] Line 1-3), a return core [60] (a shielding plate 60 (as the return core) can be arranged between the circuit 38 and the transducer 48, said shielding plate shielding electromagnetic fields between the circuit 38 and the transducer 48 (functional core 76 is arranged in the transducer 48 shown in Figure 6) and thus avoiding an influence of the circuit 38 on the transducer 48; Paragraph [0048] Line 3-7), 
an excitation coil (Primary coil as the excitation coil) (In order to finish the transducer 48, coil wires (not illustrated) are wound onto the transducer into the winding regions 82, 84. A primary coil is in this case wound beyond all of the winding regions 82, 84; Paragraph [0059] Line 1-4), and 
a receiving coil [secondary coil] (the magnetic core 76 into two outer winding regions 82 and an inner winding region 84; Paragraph [0057] Line 3-4; In order to finish the transducer 48, coil wires (not illustrated) are wound onto the transducer into the winding regions 82, 84. A primary coil is in this case wound beyond all of the winding regions 82, 84, whereas a physically identical secondary coil is wound on into in each case one of the outer winding regions 82; Paragraph [0059] Line 1-6);
winding the excitation coil and the receiving coil around that part of the housing [64] which contains the functional core [76] (In order to finish the transducer 48, coil wires (not illustrated) are wound onto the transducer into the winding regions 82, 84. A primary coil is in this case wound beyond all of the winding regions 82, 84, whereas a physically identical secondary coil is wound on into in each case one of the outer winding regions 82; Paragraph [0059] Line 1-6; the excitation coil and the receiving coil around that part of the housing [64] which contains the functional core [76]), 
enveloping the functional core [76], the excitation coil and the receiving coil by an injection molding compound (The position sensor 4 can be encapsulated by injection molding, for example, with the protective compound 64 during production. For this purpose, the wiring carrier 42 of the position sensor 4 can be held on the transmission interface 56, for example, which in any case needs to remain free in order to make electrical contact with the abovementioned cable; Paragraph [0050] Line 1-6; In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48; Paragraph [0049] Line 1-6; Protective compound 64 which lies against the functional core  [76] (which is placed inside the transducer 48 in Figure 6 and transducer 48 and protective compound 64 is shown in Figure 2) and envelops the latter) which forms a housing [64] (The position sensor 4 can be encapsulated by injection molding, for example, with the protective compound 64 during production. For this purpose, the wiring carrier 42 of the position sensor 4 can be held on the transmission interface 56, for example, which in any case needs to remain free in order to make electrical contact with the abovementioned cable; Paragraph [0050] Line 1-6; the transducer 48 is arranged via a form-fitting connection 62 in a defined position on the wiring carrier 42. In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48. In this way, the protective compound 64 cannot only ensure a mechanical stability between the wiring carrier 42 and the transducer 48, but an interior of the position sensor 4 with the circuit 38 is also effectively protected from contamination. In this case, this interior can particularly preferably likewise be filled with the protective compound 64; Paragraph [0049] Line 1-11; Protective compound as the housing as it holds the transducer 48 and the receiver device and the return core 60 is arranged in the housing 64 shown in Figure 2: Modified Figure 2 of Schillinger above shows that the functional core 76 (inside transducer 48) surrounded by the excitation coil and the at least one receiving coil (not shown in the figure however inside the transduce 48) is enveloped in the housing 64),
the housing [64] having a cavity (Figure 2: Modified Figure 2 of Schillinger above shows the housing 64 being formed with a cavity on an external surface of the housing 64, the return core 60 being arranged within the cavity); and
inserting the return core [60] (shielding plate 60 as the return core) into the cavity of the housing [64] (the transducer 48 is arranged via a form-fitting connection 62 in a defined position on the wiring carrier 42. In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48. In this way, the protective compound 64 cannot only ensure a mechanical stability between the wiring carrier 42 and the transducer 48, but an interior of the position sensor 4 with the circuit 38 is also effectively protected from contamination. In this case, this interior can particularly preferably likewise be filled with the protective compound 64; Paragraph [0049] Line 1-11; Protective compound as the housing as it holds the transducer 48 and the receiver device and the return core 60 is arranged in the cavity of the housing 64 shown in Figure 2: Modified Figure 2 of Schillinger above).
Schillinger fails to teach that the housing also being formed with a cavity on an external surface of the housing, the cavity including an opening for receiving the return core after the housing is formed, inserting the return core into the cavity of the housing after the housing is formed.
Gong teaches sensing devices and, more particularly, to proximity sensors (Paragraph [0001] Line 1-2), wherein 
the housing [8] in Figure 3B also being formed with a cavity on an external surface of the housing (FIG. 3B shows sensing portion 4b that also shares the same housing 8, core 10, and both of the first and second coils 12, 14 as are shown in FIGS. 1A-1B, but that additionally includes a portion of metal or core material 26 that encircles the core 10 in front of the second coil 14 (that is, adjacent to the second coil in between that coil and the housing face 8b); Paragraph [0026] Line 1-8), 

    PNG
    media_image2.png
    263
    882
    media_image2.png
    Greyscale

Figure 3B: Modified Figure 3B of Gong
the cavity including an opening for receiving the return core after the housing is formed, inserting the return core [10] into the cavity of the housing [8] after the housing is formed (Figure 3B: Modified Figure 3B of Gong below shows that the cavity including an opening for receiving the return core after the housing is formed, the return core being arranged within the cavity and accessible through the opening). The purpose of doing so is to provide additional insulation for the coils and objects, and also to reduce the effect of the one coil on the other coil, to shield the coil, to serve to further insulate the coil.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Schillinger in view of Gong, because Gong teaches to include an opening in the cavity for receiving the return core after the housing is formed and by arranging the return core within the cavity provides additional insulation for the coils and objects, reduces the effect of the one coil on the other coil, shields the coil, serves to further insulate the coil (Paragraph [0026]).

Regarding claim 10, Schillinger teaches a method, wherein 
the housing [64] (Protective compound 64 as the housing as it houses the sensor) is formed by injection molding or transfer molding wherein the cavity is introduced into the housing by means of a molding tool (The position sensor 4 can be encapsulated by injection molding, for example, with the protective compound 64 during production. For this purpose, the wiring carrier 42 of the position sensor 4 can be held on the transmission interface 56, for example, which in any case needs to remain free in order to make electrical contact with the abovementioned cable; Paragraph [0050] Line 1-6; In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48; Paragraph [0049] Line 1-6; Protective compound 64 which lies against the functional core  [76] (which is placed inside the transducer 48 in Figure 6 and transducer 48 and protective compound 64 is shown in Figure 2) and the cavity is introduced into the housing 64 by means of a molding tool).


Regarding claim 12, Schillinger teaches a method, further comprising 
connecting the receiving coil (secondary coil) to electrical connections for outputting the output signal (During operation of the transducer, an electrical AC voltage signal is applied to the primary coil, for example, which AC voltage signal should induce an identical output signal in the physically identical secondary coils via the magnetic core 76; Paragraph [0060] Line 1-5; In order to finish the transducer 48, coil wires (not illustrated) are wound onto the transducer into the winding regions 82, 84. A primary coil is in this case wound beyond all of the winding regions 82, 84, whereas a physically identical secondary coil is wound on into in each case one of the outer winding regions 82; Paragraph [0059] Line 1-6; the receiving coil (secondary coil) is in electrical connections for outputting the output signal).


Regarding claim 15, Schillinger teaches a method, 
further comprising overmolding the functional core [76] at least partially with a protective compound [64] to form the housing [64] (The position sensor 4 can be encapsulated by injection molding, for example, with the protective compound 64 during production. For this purpose, the wiring carrier 42 of the position sensor 4 can be held on the transmission interface 56, for example, which in any case needs to remain free in order to make electrical contact with the abovementioned cable; Paragraph [0050] Line 1-6; In this case, a protective compound 64, which holds the wiring carrier 42 and the transducer 48 mechanically together, the wiring carrier 42 and the transducer 48; Paragraph [0049] Line 1-6; the functional core (76) overmolding at least partially with a protective compound [64] to form the housing [64]).

Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schillinger ‘395 A1 in view of Gong ‘270 A1, as applied to claim 1 above and further in view of BEHRENS DIRK et al. (Herein after “BEHRENS”) in the European Patent Application Number EP 2149784 A1.

Regarding claim 5, the combination of Schillinger and Gong fails to teach a displacement sensor, wherein the functional core comprises an amorphous, magnetostriction-free, alloy.
BEHRENS teaches a magnetic displacement sensor system (Description Line 1), 
wherein the functional core [8 or 10] comprises an amorphous, magnetostriction-free, alloy (Fig. 1 shows a displacement sensor system with a sensor 2 and a magnet 4, which is a permanent magnet. The sensor 2 has a core 6. This core 6 is in the form of a rectangular frame having two straight core sections 8 and 10 aligned parallel to one another. Accordingly, the core 6 encloses an open space 16. The core 6, as well as in the FIGS. 6 and 8th shown cores 6 'and the core 6 "in Fig. 10, may consist of an amorphous, nanocrystalline and / or crystalline ferromagnetic material; Description Line 120-126). The purpose of doing so is to provide a higher efficiency, to achieve significantly better linear behavior and to provide an improved electromagnetic compatibility with respect to other electronic components or devices.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Schillinger and Gong in view of BEHRENS, because BEHRENS teaches to include the functional core having an amorphous, magnetostriction-free, alloy provides a higher efficiency, achieves significantly better linear behavior and provides an improved electromagnetic compatibility with respect to other electronic components or devices (Description Line 43-48).

Regarding claim 6, the combination of Schillinger and Gong fails to teach a displacement sensor, wherein the return core contains or is composed of a crystalline alloy.
BEHRENS teaches a magnetic displacement sensor system (Description Line 1), 
wherein the return core [8 or 10] contains or is composed of a crystalline alloy (Fig. 1 shows a displacement sensor system with a sensor 2 and a magnet 4, which is a permanent magnet. The sensor 2 has a core 6. This core 6 is in the form of a rectangular frame having two straight core sections 8 and 10 aligned parallel to one another. Accordingly, the core 6 encloses an open space 16. The core 6, as well as in the FIGS. 6 and 8th shown cores 6 'and the core 6 "in Fig. 10, may consist of an amorphous, nanocrystalline and / or crystalline ferromagnetic material; Description Line 120-126). The purpose of doing so is to provide a higher efficiency, to achieve significantly better linear behavior and to provide an improved electromagnetic compatibility with respect to other electronic components or devices.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Schillinger and Gong in view of BEHRENS, because BEHRENS teaches to include the return core having a crystalline alloy provides a higher efficiency, achieves significantly better linear behavior and provides an improved electromagnetic compatibility with respect to other electronic components or devices (Description Line 43-48).

Regarding claim 14, the combination of Schillinger and Gong fails to teach a displacement sensor, wherein the functional core comprises an amorphous, magnetostriction-free, alloy.
BEHRENS teaches a magnetic displacement sensor system (Description Line 1), 
wherein the functional core [8 or 10] comprises an amorphous, magnetostriction-free, alloy (Fig. 1 shows a displacement sensor system with a sensor 2 and a magnet 4, which is a permanent magnet. The sensor 2 has a core 6. This core 6 is in the form of a rectangular frame having two straight core sections 8 and 10 aligned parallel to one another. Accordingly, the core 6 encloses an open space 16. The core 6, as well as in the FIGS. 6 and 8th shown cores 6 'and the core 6 "in Fig. 10, may consist of an amorphous, nanocrystalline and / or crystalline ferromagnetic material; Description Line 120-126). The purpose of doing so is to provide a higher efficiency, to achieve significantly better linear behavior and to provide an improved electromagnetic compatibility with respect to other electronic components or devices.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Schillinger and Gong in view of BEHRENS, because BEHRENS teaches to include the functional core having an amorphous, magnetostriction-free, alloy provides a higher efficiency, achieves significantly better linear behavior and provides an improved electromagnetic compatibility with respect to other electronic components or devices (Description Line 43-48).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2858